Case 1:18-cr-02039-SAB         ECF No. 161   filed 09/25/19   PageID.550 Page 1 of 7



 1 Stephen R. Hormel
   Hormel Law Office, L.L.C
 2
   17722 East Sprague Avenue
 3 Spokane Valley, WA 99016
   Telephone: (509) 926-5177
 4 Facsimile: (509) 926-4318

 5                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WASHINGTON
 6
                               (HONORABLE STANLEY A. BASTIAN)
 7
     UNITED STATES OF AMERICA,                  )
 8                                              )
                  Plaintiff,                    )       No. 1:18-CR-2039-SAB-1
 9                                              )
10
          vs.                                   )       RESPONSE TO PRESENTENCE
                                                )       INVESTIGATION REPORT
11   MARIA GONZALEZ,                            )
                                                )
12                Defendant.                    )
                                                )
13

14
                MARIA GONZALEZ, through counsel, Stephen R. Hormel for Hormel Law

15
     Office, L.L.C.,submits the following Response to the Presentence Investigation

16
     Report (PSI):

17   1.         Acceptance of Responsibility Applies.

18              The PSI concludes that acceptance of responsibility is not appropriate for

19   this case because Ms. Gonzalez did not accept responsibility for her convictions in

20   Cause No. 1:18-cr-2005-SAB for various drug trafficking offenses and firearms

21   offenses. (ECF No. 154 at 15, ¶ 83). In support of that proposition, the PSI cites

22   United States v. Ginn, 87 F.3d 367 (9th Cir. 1996). A later case, however, clarified

23   the holding in Ginn. United States v. Garrido, 596 F.3d 613 (2010).

24
     Response to PSI
25                                                  1
Case 1:18-cr-02039-SAB      ECF No. 161   filed 09/25/19   PageID.551 Page 2 of 7



 1           Garrido held that “where a defendant accepts responsibility for all counts

 2   that are grouped under U.S.S.G. §§ 3D1.1-3D1.5, that defendant is eligible for the

 3   § 3E1.1 reduction for those counts, even if the defendant has not accepted
 4   responsibility for other counts which, under 3D1.1(b) are excluded from grouping.”
 5   Id. at 619. What Garrido teaches Ginn only applies to those offenses the are
 6   “grouped” together into a single group.
 7           In this case, Section 3D1.2(d) excludes from grouping “all offenses in
 8   Chapter Two, Part A (except § 2A3.5).” U.S.S.G. § 3D1.2(d). Thus, the drug
 9   offenses are grouped in a single group and Ms. Gonzalez is not entitled to a
10   reduction for acceptance of responsibility for those offenses, even if she had
11   entered a guilty plea to one of the drug offenses.
12           However, the conviction for attempted aggravated sexual abuse in this case
13   is a separate group. It is not grouped with the drug offenses. Under the rationale in
14   Garrido, the court may apply the acceptance of responsibility reduction for the
15
     aggravated sexual abuse offense since Ms. Gonzalez pleaded guilty to that offense.
16
     2.      Leader/Organizer does not apply.
17
             The PSI enhances the offense level by 2 levels for organizer/leader. (ECF
18
     No. 154 at 17, ¶ 98). The Guidelines allow for a 2-level “organizer” enhancement
19
     "[i]f the defendant was an organizer, leader, manager, or supervisor in any criminal
20
     activity" involving fewer than five “participants,” provided that the criminal
21
     activity was not “extensive.” U.S.S.G. § 3B1.1(c). “A ‘participant’ is a person who
22
     is criminally responsible for the commission of the offense, but need not have been
23
     convicted. A person who is not criminally responsible for the commission of the
24
     Response to PSI
25                                              2
Case 1:18-cr-02039-SAB      ECF No. 161     filed 09/25/19   PageID.552 Page 3 of 7



 1   offense ... is not a participant.” Id. cmt. n.1. In order to impose the enhancement,

 2   there must be a “showing that the defendant had control over other[ ]” participants

 3   or “organiz[ed] other[ ] [participants] for the purpose of carrying out” the charged
 4   crimes. United States v. Whitney, 673 F.3d 965, 975 (9th Cir. 2012) (internal
 5   quotation marks omitted). A defendant “organizes” other participants if the
 6   defendant has "the necessary influence and ability to coordinate the[ir] behavior ...
 7   so as to achieve the desired criminal result[s].” United States v. Doe, 778 F.3d 814,
 8   826 (9th Cir. 2015); see also United States v. Avila, 95 F.3d 887, 890 (9th Cir.
 9   1996) (stating that “some degree of control or organizational authority over others
10   is required” in order for a § 3B1.1 enhancement to be proper (internal quotation
11   marks omitted)).
12           Mere facilitation of criminal activity is not sufficient to support the
13   enhancement. Doe, 778 F.3d at 825. Nor is it sufficient for a defendant to have
14   organized property or activities-the defendant must have organized participants. Id.
15
     at 824 n.4.
16
             “Co-equal” participants where evidence of a joint venture is undertaken, the
17
     “organizer” enhancement does not apply. See U.S.S.G. § 3B1.1 cmt. background
18
     (“Th[e] adjustment [of § 3B1.1] is included primarily because of concerns about
19
     relative responsibility. ... [I]t is also likely that persons who exercise a supervisory
20
     or managerial role in the commission of an offense tend to profit more from it ....”);
21
     see also United States v. Egge, 223 F.3d 1128, 1133 (9th Cir. 2000) (“Section
22
     3B1.1 attempts to apportion relative responsibility where an offense involves
23
     multiple participants ....” (emphasis added)). Compare Whitney, 673 F.3d at 969,
24
     Response to PSI
25                                                3
Case 1:18-cr-02039-SAB     ECF No. 161    filed 09/25/19   PageID.553 Page 4 of 7



 1   975-76 (holding that an organizer enhancement was not warranted where the

 2   defendant merely "supplied [a co-conspirator] with tax forms and information on

 3   filing false returns"), with Doe, 778 F.3d at 826 (upholding an organizer
 4   enhancement where the defendant “put the [drug] deal[s] together by negotiating
 5   the type, quantity, and price of drugs for each transaction, and then ensured the
 6   drugs, money, and participants arrived when and where needed”).
 7           Ms. Gonzalez did not exercise control nor any “organizational authority”
 8   over the others. If Ms. Gonzalez “organized” the other by telling them how to go
 9   about committing the offense, then it would follow that nearly every co-conspirator
10   in a limited conspiracy of equals would be an “organizer” of his or her comrades,
11   and the enhancement of § 3B1.1(c) would be all but automatic for all conspirators
12   in such cases. Such a result is inconsistent with the main purpose of the
13   “organizer” enhancement, which is to “apportion relative responsibility where an
14   offense involves multiple participants.” Egge, 223 F.3d at 1133 (emphasis added).
15
             Ms. Gonzalez was not the primary principal in committing the underlying
16
     offense. The evidence is that each of the co-defendants participated in their
17
     respective roles in the offense, voluntarily and are equally culpable for the events
18
     that occurred. The record does not support the conclusion that Ms. Gonzalez
19
     exercised sufficient control or organizational authority over the others to qualify
20
     for the 2-level enhancement of § 3B1.1.(c). United States v. Holden, 908 F.3d 395,
21
     401-03 (9th Cir. 2018).
22

23

24
     Response to PSI
25                                             4
Case 1:18-cr-02039-SAB       ECF No. 161   filed 09/25/19   PageID.554 Page 5 of 7



 1   3.      Obstruction does not apply.

 2           The PSI enhances the offense level by 2 levels for obstructing justice. (ECF

 3           No. 154 at 17-18, ¶ 99). The PSI states:
 4           The defendant willfully obstructed or impeded, or attempted to
             obstruct or impede, the administration of justice when the defendant
 5           approached the victim and told her not to report he rape to the jail
             officers and when she told Ms. Cloud and Ms. Hernandez-Proctor that
 6           if questioned by the jail officers, they should say there were trying to
             help the victim because she was hitting herself. See USSG §3C1.1,
 7           comment. (n. 4(A) and (G)).
 8   (ECF No. 154 at 15, ¶ 81). The alleged conduct occurred prior to the investigation
 9   into the allegations.
10           Commentary to the Guidelines state: “[o]bstruction conduct that occurred
11   prior to the start of an investigation of the instant offense of conviction may be
12   covered bye this guideline if the conduct was purposefully calculated, and likely, to
13   thwart the investigation or prosecution of the offense of conviction.” U.S.S.G. §
14   3C1.1, comment. n. 1. Any pre-investigation conduct as described does not
15
     establish the likelihood that the investigation into the matter was likely to be
16
     thwarted. Indeed, the investigation was not thwarted or delayed in any fashion in
17
     this case.
18
             The Ninth Circuit has held, under 3C1.1 “that ‘willful’ means only that the
19
     defendant have engaged in intentional or deliberate acts designed to obstruct any
20
     potential investigation, at the time an investigation was in fact pending; it does not
21
     mean the defendant had to know for certain that the investigation was pending
22
     United States v. Gilchrist, 658 F.3d 1197, 1206 (9th Cir. 2011) (emphasis added).
23
     Since Ms. Gonzalez’s conduct, as described in paragraph 81, occurred prior to the
24
     Response to PSI
25                                              5
Case 1:18-cr-02039-SAB        ECF No. 161   filed 09/25/19    PageID.555 Page 6 of 7



 1   commencement of an investigation, then the 2 level enhancement does not apply.

 2   Id.

 3   4.      Guideline Range Calculation.
 4           The Guidelines should be calculated as follows:
 5           A.        Drug Offense Level                                              32
 6           B.        Attempted Aggravated Sexual Abuse: Base Offense Level           30
 7                                                            + § 2A3.1(b)(1)           4
 8                                                            + § 2A3.1(b)(3)           2
 9                                                            - § 3E1.1                 3
10                                                   Subtotal:                         33
11                                                            + § 3D1.4(a) 2 Units      2
12                                                   Total:                            35
13   With a criminal history category III, the guideline range is 210 months to 262
14   months in prison.
15
             It is requested that the Court impose no more than a combined sentence of
16
     210. This includes 150 months on this case, 120 months on the drug offenses to
17
     run concurrent with this case, and a 5 year sentence on the firearm in furtherance of
18
     the drug trafficking to run consecutive to the drug offense convictions and the
19
     conviction in this case.
20

21

22

23

24
     Response to PSI
25                                               6
Case 1:18-cr-02039-SAB      ECF No. 161    filed 09/25/19   PageID.556 Page 7 of 7



 1           Dated this 25th day of September, 2019.

 2                                     Respectfully Submitted,

 3

 4                                     s/ Stephen R. Hormel
                                       WSBA # 18733
 5                                     Stephen R. Hormel
                                       Hormel Law Office, L.L.C
 6                                     17722 East Sprague Avenue
                                       Spokane Valley, WA 99016
 7                                     Telephone: (509) 926-5177
                                       Facsimile: (509) 926-4318
 8

 9

10                              CERTIFICATE OF SERVICE
11           I hereby certify that on September 25, 2019, I electronically filed the
12   foregoing with the Clerk of the Court using the CM/ECF System which will send
13   notification of such filing to the following: Ian Garricks, Troy Clements and
14   Thomas Hanlon, Assistant United States Attorneys.
15

16
                                       s/ Stephen R. Hormel
                                       WSBA # 18733
17
                                       Stephen R. Hormel
18
                                       Hormel Law Office, L.L.C
                                       17722 East Sprague Avenue
19
                                       Spokane Valley, WA 99016
                                       Telephone: (509) 926-5177
20                                     Facsimile: (509) 926-4318

21

22

23

24
     Response to PSI
25                                               7
